AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Western District of Missouri
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) CaseNo. 19-SW-00143-JTM
121 E. Hunt Avenue, Apartment #303, Warrensburg, )
Missouri, more fully described in Attachment A

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Missouri

(identify the person or describe the property to be searched and sive its location): . .
121 E. Hunt Avenue, Apartment #303, Warrensburg, Missouri, more fully described in Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized): ;
See Attachment B (Items to be seized), attached hereto and incorporated by reference, which is contraband,

instrumentalities, and evidence concerning Conspiracy to Wire Fraud, Wire Fraud, and Aggravated Identity Theft, in
violation of 18 U.S.C. §§ 1343, 1349, and 1028A(a)(1).

I find that the affidavit(s), or any.recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before May 15, 2019
(not to exceed 14 days)
% in the daytime 6:00 a.m. to 10 p.m. © at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon. John T. Maughmer

 

(name)

CI find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be

searched or seized (check the appropriate box) ©) for days (ngf to excefd 30).
© until, the facts justifying, th? later sfecific date of
Date and time issued: 05/03/2019 10:00 am
[ / [ Judge's ey
City and state: Kansas City, Missouri Hon. John T. Maughmer, U.S‘ Magistrate Judge

Printed name and title

 

Case 4:19-sw-00143-JTM Document 3 Filed 05/03/19 Page 1 of 3
AG 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-SW-00143-JTM S/4/t0oq ob:05 AV | Cappest Evrae

 

 

 

Inventory made in the presence of : HS] 9A TAsow Ow AUC
i

 

Inventory of the property taken and name of any person(s) seized:

See attoche) raven tory sheed

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: 5730 [2014 (Subd Johan

Executing officer’s signature

ig RET bsune LA, Spec, Agest
Printed name and title

 

 

Case 4:19-sw-00143-JTM Document 3 Filed 05/03/19 Page 2 of 3
DEPARTMENT OF HOMELAND SECURITY
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

“AN INVENTORY LOG
Date: § | T ( 1 Location: |AL E. Hunt Ave. Ap+3 03 Page_1 of 1.

fen Mm
# Item

\o ' ok . i MeriSa Seb

-Pho back CaS
a ; be
4:20
-2° 2
2 ae
T}0 ‘Lefer
230 ([F-Lsad ©
230 IB YoSt
e Sut ene m,
12S |B. YoS4 Cac,
1:35 OShi leacae
tds - YORI kawer
13:33 YOST eo wr
740 B. YOSN Keon
240 |B. yooh
7:40 | R YeSh- Kiem

*

O lO IN 1H im [HR [ow [po J

NM ERO FRO TRO TN TDD fh PN [po fa fa fa fw fa fea fe fe fe jo
Om TO [a TH lo [rp [=] [OO [O [oO IN [Dm [om [aR Iw [ [= [Oo

29

arrant Number: (A -Sw- ool 43 —JTM Completed By: on ta wsKr

Assistant Special Agent in Charge, 4100 N. Mulberry, Suite 225, Kansas City, MO 64116

 

Case 4:19-sw-00143-JTM Document 3 Filed 05/03/19 Page 3 of 3
